Citation Nr: 0030832	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from October 1993 to 
October 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1998 rating decision, 
in which the RO, inter alia, denied the veteran's claim for 
service connection for a left shoulder disorder.  The veteran 
filed an NOD in July 1998, and the RO issued an SOC that same 
month.  The veteran filed a substantive appeal in September 
1998.  

REMAND

A review of the veteran's service medical records reflects 
that, in March 1993, he was medically examined for purposes 
of enlistment in the U.S. Air Force.  Upon clinical 
evaluation, he was noted to suffer from mild mid-dorsal 
scoliosis with curvature to the right.  No other 
abnormalities were reported.  

Thereafter, in August 1994, the veteran sought medical 
treatment for what was described as constant pain in his left 
shoulder/clavicle area.  He reported that he had first 
noticed the shoulder popping, which was without pain, in 
February 1994, and that this problem had been getting 
progressively worse.  The veteran indicated that there had 
not been any known trauma.  The pain was noted to be located 
at the proximal third of the left clavicle.  On clinical 
evaluation, there was a full range of motion without 
deformity, with tenderness posterior to the clavicle in the 
soft tissue.  The examiner reported being able to illicit a 
popping sound with movement.  An associated X-ray was 
negative.  The examiner's impression was left shoulder soft 
tissue pain.  

During a subsequent examination later that month, the veteran 
complained of intermittent left shoulder pain, with non-
painful popping at the sternoclavicular joint.  The examiner 
noted slight tenderness to palpation at the mid-clavicular 
line, with a slight increase in symptoms with extreme 
internal rotation, but otherwise there was a full range of 
motion.  The examiner's impression was left anterior shoulder 
pain, probable musculoskeletal etiology, with the problem 
possibly the result of mild rotator cuff tendonitis.  In 
November 1994, a follow-up medical examination of the 
veteran's left shoulder was conducted.  The veteran reported 
that pain developed secondary to crepitus of the clavicle.  
On clinical evaluation, there was a full range of motion.  
The examiner's assessment was left clavicle crepitus.  

In November 1995, the veteran underwent an Air Force medical 
examination, noted to be for the purpose of obtaining life 
insurance.  In a Report of Medical History, the veteran 
reported his health as excellent, and that he did not suffer 
from a painful shoulder.  On clinical evaluation, there were 
no complaints or abnormal findings.  In June 1997, the 
veteran was medically examined for purposes of separating 
from the Air Force.  In a Report of Medical Assessment, dated 
in June 1997, on clinical evaluation, no complaints or 
findings with respect to the veteran's left shoulder were 
noted.  

Thereafter, in November 1997, following his separation from 
active service, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim, inter alia, seeking service 
connection for a left shoulder disorder.  

In January 1998, the veteran underwent VA medical 
examination.  He reported suffering from a burning and 
popping sensation in his left shoulder.  On clinical 
evaluation, the left shoulder reflected no swelling, with 
tenderness anteriorly at the substernal notch and clavicle 
area.  There was crepitus noticed with internal and external 
rotation on the clavicle.  Range of motion was normal at 0-90 
degrees.  Additionally, shoulder flexion and abduction were 
also normal at 0-180 degrees on the left.  An associated X-
ray was reported normal.  The examiner's diagnosis was left 
shoulder pain, with full range of motion and tenderness upon 
palpation.  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
legislation contains, in pertinent part, the following new 
sections, to be codified in title 38, United States Code, 
with respect to the duty to assist, and the development of 
claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).  

The Board is cognizant of the veteran's consistent complaints 
of left shoulder pain during service in 1994, although 
subsequent service medical records do not reflect complaints 
or treatment for the left shoulder.  During a VA general 
medical examination in January 1998, the veteran was 
diagnosed with pain and tenderness in the left shoulder.  We 
note that, with only complaints and findings of pain in the 
left shoulder, the veteran's claim could be denied on the 
basis that he has not shown evidence of a current disability.  
See Sanchez-Benetiz v. West, 13 Vet.App. 282, 285 (1999), in 
which the Court of Appeals for Veterans Claims held that a 
diagnosis of pain, cannot, without connection to an 
underlying condition and a medical nexus to service, warrant 
service connection.  

However, in this instance, given the change in the current 
law, VA's heightened duty to assist as outlined above, as 
well as the veteran's complaints both in and after service of 
left shoulder pain, the Board believes he should be afforded 
a VA orthopedic examination to determine whether or not his 
current complaints of pain are a symptomatic of a left 
shoulder disability.  See 38 U.S.C. § 5103A(d)(2) (new).

Accordingly, further appellate consideration will be 
deferred, and the veteran's claim for service connection for 
a left shoulder disorder is REMANDED to the RO for the 
following action:  

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to his claim 
for a left shoulder disorder.  The veteran 
should be asked to identify any medical 
care providers, VA and non-VA, who have 
evaluated or treated his left shoulder.  
Any medical providers identified by the 
veteran should be asked, with appropriate 
authorization provided by the veteran, to 
provide complete copies of the pertinent 
medical records.  Any copies of medical 
records obtained by the RO should be 
associated with the veteran's claims 
folder.  

2. The veteran should be scheduled for 
an orthopedic medical examination to 
evaluate the nature and extent of his 
left shoulder disorder.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and 
any evidence added to the record.  
The examiner's report should fully 
set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  The examiner should state 
the etiology of any pain, and whether 
such pain claimed by the veteran is 
supported by adequate pathology, or 
evidenced by visible behavior on 
motion or palpation.  If an 
underlying medical disorder or 
condition is identified, the examiner 
should opine as to whether it is 
chronic, and whether such disorder or 
condition is, at least as likely as 
not, related to the veteran's active 
service.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3. Upon completion of the development of 
the record requested by the Board, 
and any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim.  
If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) concerning all evidence added 
to the record since the last SOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

The purpose of this REMAND is to further develop the 
record and ensure due process of law.  The Board 
intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  No 
action is required by the veteran until he receives 
further notice.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



